Citation Nr: 0640143	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  04-12 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether a May 1995 rating decision, which assigned a 10 
percent disability rating for service-connected post-
traumatic stress disorder (PTSD), was the product of clear 
and unmistakable error (CUE)?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. G. Vance, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Chicago, Illinois Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied the veteran's claim 
that a May 1995 rating decision, which assigned a 10 percent 
disability rating for service-connected PTSD, was the product 
of CUE.


FINDINGS OF FACT

1.  In a final May 1995 rating decision, the RO granted 
service connection for PTSD and assigned a 10 percent 
disability rating.

2.  The assignment of a 10 percent rating in May 1995 was 
supported by evidence then of record, and it is not shown 
that the applicable statutory and regulatory provisions 
existing at that time were ignored or incorrectly applied, 
such that they involved undebatable error that would have led 
to a materially different outcome.


CONCLUSION OF LAW

The May 1995 rating decision was not clearly and unmistakably 
erroneous in assigning a 10 percent disability rating for 
PTSD.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant of the information or 
evidence necessary to substantiate the claim, and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  When the claim at issue alleges CUE, however, VA's 
duties to notify and assist do not apply.  A CUE claim is not 
a request for benefits, but rather a collateral attack on a 
final decision.  Accordingly, it is based upon the evidence 
of record and the law at the time when the challenged 
decision was made, with the veteran carrying the burden of 
proving the asserted error.  See Parker v. Principi, 15 Vet. 
App. 407, 411-12 (2002); Livesay v. Principi, 15 Vet. App. 
165, 178-79 (2001) (en banc); VAOPGCPREC 12-2001,  7 (July 
6, 2001) ("VA does not have a 'duty to develop' a claim 
alleging CUE because there is nothing further that could be 
developed.  The record is closed.").

Background

The veteran's service medical records are negative for the 
diagnosis or treatment of any psychiatric disorder.  On 
entrance examination in January 1968, the veteran denied 
frequent trouble sleeping; frequent or terrifying nightmares; 
depression or excessive worry; and nervous trouble of any 
sort.  His psychiatric condition was clinically evaluated as 
normal.  On separation examination in September 1968, the 
examiner again found the veteran's psychiatric condition to 
be normal.

In November 1994, the veteran filed his claim for service 
connection for PTSD.  Later that month, the RO sent a letter 
to the veteran which included specific PTSD instructions, 
directing the veteran to provide detailed descriptions of his 
claimed traumatic events, any relevant reports from private 
medical doctors, and the dates and places of VA treatment.  
There is no indication in the claims folder that the veteran 
provided a contemporaneous response.

In February 1995, the veteran received a VA compensation and 
pension (C&P) examination for PTSD.  The claims folder was 
not available for review in conjunction with the examination.  
The examination report reflected history reported by the 
veteran and his subjective complaints as well as the findings 
of the examiner on mental status examination (MSE).  The 
examiner provided diagnoses of PTSD and dysthymia.

In May 1995, the RO issued a rating decision which granted 
service connection for PTSD and assigned a 10 percent 
disability rating, effective November 15, 1994, the date of 
receipt of the veteran's claim.  The decision included a 
discussion of the service medical records and the findings of 
the February 1995 VA examination.  In awarding the 10 percent 
rating, the RO found the evidence indicative of "emotional 
tension or anxiety productive of mild social and industrial 
impairment."  The veteran was notified and provided a copy 
of the rating decision in a letter dated May 1995.  The 
claims folder contains no indication that he filed a Notice 
of Disagreement within a year of such notification, and the 
veteran has not alleged otherwise. 

Analysis

CUE in a prior, final rating decision constitutes a specific 
and rare type of error; it must be "undebatable" and of the 
sort that, had it not been made, would have "manifestly 
changed the outcome" of the rating decision so that the 
benefit sought would have been granted.  Russell v. Principi, 
3 Vet. App. 310, 313-14 (1992).  As such, it is not simply a 
disagreement with how the facts were weighed or evaluated.  
Id.; see also Caffrey v. Brown, 6 Vet. App. 377, 383-84 
(1994) (holding that failure to fulfill duty to assist does 
not amount to CUE).  Rather, either the correct facts, as 
they were known at the time, were not before the adjudicator, 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied.  See Russell, 3 Vet. App. at 313-
14.  When the evidence establishes CUE, the prior decision 
will be reversed or amended, and the corrected decision will 
have the same effect as if made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a).

To successfully advance a claim of CUE, the veteran must meet 
special pleading and proof requirements.  See Fugo, 6 Vet. 
App. 40, 44 (1993).  The alleged error must be articulated 
with some degree of specificity, and, unless the error, if 
true, would be CUE on its face, the veteran must provide 
persuasive reasons explaining why the result of the 
challenged decision would have been manifestly different but 
for the alleged error.  Id.

In this case, the veteran is arguing that the May 1995 rating 
decision which awarded a 10 percent disability evaluation for 
PTSD was clearly and unmistakably erroneous for the following 
two reasons: (1) that the February 1995 VA C&P examination 
was inadequate for rating purposes, resulting in the 
misapplication of 38 C.F.R. §§ 4.1 and 4.2; and (2) that the 
RO did not appropriately consider or adequately evaluate all 
of the medical evidence at the time of its decision, 
resulting in the misapplication of 38 C.F.R. §§ 3.102, 4.1, 
4.3, 4.7, 4.125, and 4.130.  After a careful consideration of 
the record under the laws and regulations as set forth above 
and below, the Board finds that the RO's May 1995 rating 
decision was not the result of CUE.

In regard to the veteran's allegations of an inadequate C&P 
examination, the veteran has specifically asserted that the 
failure of the February 1995 examiner to review the claims 
folder or provide appropriate testing rendered the 
examination report insufficient for rating purposes and 
should have been returned by the RO in compliance with 38 
C.F.R. §§ 4.1 and 4.2.  As argued by the veteran, if these 
errors had not occurred, the examination report would have 
offered a more accurate assessment of the veteran's 
symptomatology, resulting in an increased rating.

At the time of the May 1995 rating decision, section 4.1 
provided that "accurate and fully descriptive medical 
examinations are required..." and that "each disability be 
viewed in relation to its history."  Section 4.2 directed 
that "[i]f a diagnosis is not supported by the findings on 
the examination report or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes."  
38 C.F.R. §§ 4.1-4.2 (1995).  

The Board first observes that a determination as to the 
sufficiency of an examination for the purpose of assigning a 
disability rating involves an assessment of the credibility 
and probative weight of the examination report.  The 
veteran's objections therefore pertain to how the RO weighed 
and evaluated the evidence in the case-specifically, the 
examiner's findings.  As noted above, a disagreement with how 
the facts of record were weighed or evaluated cannot rise to 
the level of CUE.  See Russell, 3 Vet. App. at 313-14.

The veteran has not indicated what specific evidence in the 
claims folder, if it had been reviewed by the VA examiner, 
would have resulted in a "manifest" change in the outcome 
of his case.  The only additional evidence of record at the 
time of the February 1995 examination, or the May 1995 
decision, consisted of the veteran's service medical records, 
which are negative for psychiatric symptomatology, treatment, 
or diagnoses.  Further, it is unlikely that service medical 
records dated 1968 and 1969 would be helpful in establishing 
the severity of the veteran's PTSD as it presented in 1994.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (holding 
that where an increase in the disability rating is at issue, 
the present level of the veteran's disability is the 
principal concern).  The veteran was requested by the RO to 
submit other information and evidence regarding his PTSD, but 
the claims folder contains no indication of any response.  

Even if the Board were to assume, without deciding, that the 
C&P examination was flawed, the Court has held that the 
failure by VA to fulfill its duty to assist the veteran in 
the development of his claim cannot amount to CUE.  See 
Caffrey, 6 Vet. App. at 383-84.  The provision of another 
medical examination to rectify inadequate findings is part of 
that duty.  See Perez v. Derwinski, 2 Vet. App. 562, 564 
(1992).  The failure to provide another examination may be an 
error remedied when a timely appeal is filed alleging such 
error; that is, it may, in some cases, constitute ordinary, 
garden-variety error that is subject to correction on appeal.  
However, CUE is not the same as ordinary, garden-variety 
error.  Fugo, 6 Vet. App. at 45 (noting that "simply to 
label garden-variety types of error as CUE" is not 
sufficient to raise viable CUE claim).  Such an error cannot 
rise to the level of CUE because, if another examination was 
never conducted, it cannot be determined what findings such 
an examination would have yielded.  Therefore, it cannot be 
"clear and unmistakable" that such findings would have 
manifestly changed the outcome of the decision now being 
collaterally attacked based on CUE because such findings are 
not known or knowable.  Hazan v. Gober, 10 Vet. App. 511, 
522-23 (1997) (quoting Russell, 3 Vet. App. at 313) (noting 
with regard to a CUE claim based on an asserted failure to 
provide an examination, "[t]here is no way of knowing what 
such an . . . examination would have yielded[,] . . . so it 
could not be concluded that it 'would have manifestly changed 
the outcome.'").  Accordingly, the Board finds that the 
record does not establish the presence of CUE in regard to 
the RO's determination in 1995 that that examination was 
adequate for rating purposes.  

The veteran also argues that the RO failed to appropriately 
consider or adequately evaluate all of the medical evidence 
of record, resulting in the misapplication of 38 C.F.R. §§ 
3.102, 4.1, 4.3, 4.7, 4.125, and 4.130 (1995).  The Board 
finds that in regard to this allegation of error, the special 
pleading requirements of a CUE claim have not been met.  The 
veteran has proffered only general allegations concerning the 
misapplication of sections 3.102, 4.3, 4.7, and 4.125, and he 
has not described why his assigned 10 percent disability 
rating would have been manifestly different but for this 
claimed error.  Further, sections 3.102 and 4.3, which dealt 
with the application of the benefit of the doubt, and section 
4.7, which pertained to the consideration of two possible 
ratings, clearly involve the "weighing and evaluation" of 
evidence, and therefore it is difficult to see, especially 
without specific argument from the claimant, how the alleged 
misapplication of these provisions could have resulted in CUE 
in this case.  38 C.F.R. § 3.102, 4.3, 4.7, 4.125 (1995); see 
Fugo, 6 Vet. App. at 44(noting that "[i]t is difficult to 
see how either failure in 'duty to assist' or failure to give 
reasons or bases could ever be CUE").

The veteran has alleged that section 4.1 was misapplied 
because the RO did not consider all of the medical evidence 
of record.  As noted above, section 4.1 provided that "each 
disability be viewed in relation to its history."  38 C.F.R. 
§ 4.1 (1995).  The evidence of record at the time of the May 
1995 decision consisted only of the veteran's service medical 
records and the February 1995 VA examination, both of which 
are explicitly addressed in the rating decision.  The veteran 
has not identified any other medical evidence associated with 
the record at that time, nor has he even alleged the 
existence of contemporaneous, relevant evidence outside the 
record at that time.  If there were such evidence, though, an 
incomplete record does not equal an incorrect one, see 
Caffrey, 6 Vet. App. at 383, and such an error would not be 
clearly unmistakable and erroneous.
 
The veteran also argues that the rating criteria of section 
4.130 were misapplied and that a 100 percent evaluation for 
PTSD should have been awarded.  (Based upon a review of the 
veteran's arguments, it is apparent he meant to reference 
4.132, which, in 1995, contained the rating criteria for 
psychoneurotic disorders.  38 C.F.R. § 4.132 (1995).)  Again, 
the Board finds no misapplication of regulatory law but 
rather a disagreement with how the RO weighed and evaluated 
the evidence, and that disagreement is not CUE.  See Russell, 
3 Vet. App. at 313-14.  The rating decision explicitly 
addressed the criteria in section 4.132, and the RO found, 
based on the evidence of record, that the veteran's 
impairment warranted a 10 percent rating based on that 
criteria.  Accordingly, the Board finds no CUE in regard to 
the RO's consideration of evidence in its May 1995 rating 
decision. 

In reaching its conclusions, the Board acknowledges the 
veteran's arguments regarding the rating of PTSD in 
conformity with DSM-IV criteria as addressed in the November 
1996 amendments to the rating criteria and regulations.  
However, a determination of CUE must be based upon the 
evidence and law of record at the time of the challenged 
decision, see Russell, 3 Vet. App. at 313-14, and the May 
1995 rating decision predates the cited amendments.  They are 
therefore irrelevant in the consideration of the veteran's 
CUE allegations.


ORDER

As the May 1995 rating decision was not clearly and 
unmistakably erroneous in assigning a 10 percent disability 
rating for PTSD, the veteran's appeal is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


